DETAILED ACTION
	This office action is in response to the request for continuation filed in application 16/126,057 on March 11, 2021. 
	Claims 1-5 and 7-20 are presented for examination.   Claims 1-4, 7, 9 and 16-19 are amendment.   Claim 6 is cancelled. 
	IDS submitted on September 10, 2018 was acknowledged. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-5 and 7-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
The newly amended limitation of “sharing a memory unit among a plurality of I/O ports included with a plurality of I/O devices.” The shared memory is further claiming to store previous generated I/O configuration to be compare with the current I/O configuration.   
As previously, mention in the 35 USC 112 rejections, applicant’s specification points to comparing the I/O configuration of multiple ports within one device.   Applicant’s specification recited, “SMP computing system can implement multiple SMP I/O cards, with each card supporting multiple ports.   However, the I/O ports of each I/O card have to be the same type, i.e., support the same functional firmware running for all PCI functions.   When this requirement is not met (i.e., there is a firmware configuration mismatch)” (paragraph 18).   Applicant’s specification further stated, “the shared memory facilitates communication of data between each of the ports on a given SMP card” (paragraph 20).   
The amendment as is implies that the configuration is shared among multiple I/O devices while the specification stated that the configuration is only shared among the I/O ports on a given I/O device.   
For these reasons, the amendment will not be address.   Correction is advised. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

Claims 1-5 and 7-20 is/are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without “the shared memory unit being shared among the plurality of I/O ports”, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
Applicant’s specification stated that the shared memory is shared among the plurality of I/O ports on an I/O card (pg. 20) and not shared among the plurality of I/O devices (for example, plurality of I/O cards) as claimed. 
For the purpose of examination, it would be interpreted as a shared memory among a plurality of ports.   Correction is advised. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 8-9, 11-12, 15-16, and 18-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticpated by Huang et al. (US 2020/0059710).


sharing a memory unit among a plurality of I/O devices (switch obtain port configuration table and obtain features of at least one cable, fig. 2, 210, pg 31, pg 12) It is noted that the applicant specification recited that the memory is shared among a plurality of I/O ports on a device, pg. 20;
storing previously generated I/O configuration data in a memory unit prior to an I/O configuration initialization (port configuration table from a management device, pg. 31); 
detecting, via the I/O device, an attempt by a given I/O port among a plurality of I/O ports to perform a current I/O configuration initialization (initiated when a rack system boots up, initiated by a user or a management device commanding the switch device to check attached cable, initiated with a rack test program, pg. 30);
generating, via the given I/O port, current I/O configuration data corresponding to the current I/O configuration initialization (obtain features of at least one cable attached to a port in the switch device, pg. 32);
storing the current I/O configuration data in the memory unit (obtain features of at least one cable, fig. 2, 210, pg. 12);
comparing, via the I/O device, the current I/O configuration data to previously generated I/O configuration data (do the obtained features match the table entry, fig. 2, 230); and
detecting, via the I/O device, the I/O device configuration error in response to determining a mismatch between the current I/O configuration data and the previously generated I/O configuration data (produce a negative notification, fig. 2, 250, switch device can use the cable identification table to determine whether or not a cable are incorrectly installed, pg. 29).

In regard to claim 3, Huang et al. teach the method of claim 2, wherein the I/O device configuration error includes a mismatch between an intended I/O function indicated by the given I/O port and a previously indicated I/O function (do the obtained features match the table entry, fig. 2, 230).

In regard to claim 4, Huang et al. teach the method of claim 3, further comprising outputting, via the I/O device, an error message indicating the mismatch between the intended I/O function and the previously indicated I/O function (produce a negative notification, fig. 2, 250).

In regard to claim 8, Huang et al. teach the method of claim 7, wherein the current I/O configuration initialization is aborted in response to determining the mismatch between the current I/O configuration data and the previously generated I/O configuration data (determined a match status can thus accurately identify whether an incorrect cable is attached to a port and can eliminate errors and transmission failures, pg. 19).

In regard to claim 9, Huang et al. teach a computing system configured to detect an input/output (I/O) device configuration error, the computing system comprising:
a plurality of I/O devices, each of the I/O devices installed with firmware configured to control an I/O function (a switch of the server rack system, fig. 1A, 114, pg. 21); It is inherent that multiple switches can be utilized. 
switch device can have at least one port or a subset of ports, pg. 21), at least one I/O port among the plurality of I/O ports configured to output a request to perform a current I/O configuration initialization, and to generate current I/O configuration data corresponding to the current I/O configuration initialization (cable identification tool in the switch device can be configured to receive a pot configuration table from the management device and determined whether features of a cable attached to a port of the switch device align with the data entry of the configuration table, pg. 23); and
a memory unit in signal communication with the each of the I/O device (switch obtain port configuration table and obtain features of at least one cable, fig. 2, 210, pg 31, pg 12) It is noted that the applicant specification recited that the memory is shared among a plurality of I/O ports on a device, pg. 20, the memory unit configured to store the current I/O configuration data and previously generated I/O configuration data (obtain port configuration table and obtain features of at least one cable, fig. 2, 210, pg 31);
wherein the I/O device compares the current I/O configuration data to the previously generated I/O configuration data (do the obtained features match the table entry, fig. 2, 230), and detects the I/O device configuration error in response to determining a mismatch between the current I/O configuration data and the previously generated I/O configuration data (produce a negative notification, fig. 2, 250, switch device can use the cable identification table to determine whether or not a cable are incorrectly installed, pg. 29).

In regard to claim 11, Huang et al. teach the computing system of claim 10, wherein the I/O device configuration error includes a mismatch between an intended I/O function indicated do the obtained features match the table entry, fig. 2, 230).

In regard to claim 12, Huang et al. teach the computing system of claim 11, wherein he I/O device outputs an error message indicating the mismatch between the intended I/O function and the previously indicated I/O function (produce a negative notification, fig. 2, 250).

In regard to claim 15, Huang et al. teach the computing system of claim 14, wherein the at least one I/O device aborts the current I/O configuration initialization in response to determining the mismatch between the current I/O configuration data and the previously generated I/O configuration data (determined a match status can thus accurately identify whether an incorrect cable is attached to a port and can eliminate errors and transmission failures, pg. 19).

In regard to claim 16, Huang et al. teach a computer program product for management of data transactions from an I/O device, the computer program product comprising:
a computer readable storage medium having stored thereon first program instructions (a non-transitory machine readable medium, pg. 6) executable by a processor to cause the processor to:
storing previously generated I/O configuration data in a memory unit prior to an I/O configuration initialization (port configuration table from a management device, pg. 31), the memory unit shared among a plurality of I/O devices (switch obtain port configuration table and obtain features of at least one cable, fig. 2, 210, pg 31, pg 12) It is noted that the applicant specification recited that the memory is shared among a plurality of I/O ports on a device, pg. 20; 
detect, via the I/O device, an attempt by a given I/O port among a plurality of I/O ports to perform a current configuration I/O initialization (initiated when a rack system boots up, initiated by a user or a management device commanding the switch device to check attached cable, initiated with a rack test program, pg. 30);
generate, via the given I/O port, current I/O configuration data corresponding to the current I/O configuration initialization (obtain features of at least one cable attached to a port in the switch device, pg. 32);
storing the current I/O configuration data in the memory unit (obtain features of at least one cable, fig. 2, 210, pg. 12);
compare, via the I/O device, the current I/O configuration data to previously generated I/O configuration data (do the obtained features match the table entry, fig. 2, 230); and
detect, via the I/O device, the I/O device configuration error in response to determining a mismatch between the current I/O configuration data and the previously generated I/O configuration data (produce a negative notification, fig. 2, 250, switch device can use the cable identification table to determine whether or not a cable are incorrectly installed, pg. 29).

In regard to claim 18, Huang et al. teach the computer program product of claim 17, wherein the I/O device configuration error includes a mismatch between an intended I/O function indicated by the given I/O port and a previously indicated I/O function (do the obtained features match the table entry, fig. 2, 230).

produce a negative notification, fig. 2, 250).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 10 and 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2020/0059710) in further view of Poornachandran et al. (US 2017/0093896).

pg. 37) but does not explicitly teach the method of claim 1, wherein the I/O device is installed on a simultaneous multi-processing (SMP) computing system that implements multiple central processing units (CPUs). 
Poornachandran et al. teach of a SMP server (paragraph 21, fig. 1a).
It would have been obvious to modify the network of Huang et al. by adding Poornachandran et al. port management.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would provide the ability to implement on a plurality of different types of devices (pg. 21). 

In regard to claim 10, Huang et al. does not explicitly teach the computing system of claim 9, wherein the I/O device is installed on a simultaneous multi-processing (SMP) computing system that implements multiple central processing units (CPUs). 
Poornachandran et al. teach of a SMP server (paragraph 21, fig. 1a).
	Refer to claim 2 for motivational statement. 

In regard to claim 17, Huang et al. does not explicitly teach the computer program product of claim 16, wherein the I/O device is installed on a simultaneous multi-processing (SMP) computing system that implements multiple central processing units (CPUs). 
Poornachandran et al. teach of a SMP server (paragraph 21, fig. 1a).
	Refer to claim 2 for motivational statement. 


Claims 5, 7, 13-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2020/0059710) in further view of Grevers, JR. et al. (US 2019/0149416).

In regard to claim 5, Huang et al. does not explicitly teach the method of claim 4, wherein the previously indicated I/O function is generated by a different I/O port among the plurality of I/O ports. 
Grevers, JR. et al. teach of a replacement based on historical topology consciousness by implementing a maintenance of a history of the network topology and entity configuration that may allow the ability to revert one or more of the entities to a previous topology and/or configuration from any point prior in time (pg. 58). 
It would have been obvious to modify the network of Huang et al. by adding Grevers, JR. et al. teach of a replacement based on historical topology consciousness.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would provide the ability to revert or rollback to a previous state (pg. 58). 

In regard to claim 7,  Huang et al. teach the method of claim 5, further comprising obtaining, via the I/O device, the previously generated I/O configuration data and the current I/O configuration data from the memory unit to perform the comparison between one another (switch obtain port configuration table and obtain features of at least one cable, fig. 2, 210, do the obtained features match the table entry, fig. 2, 230). 


Grevers, JR. et al. teach of a replacement based on historical topology consciousness by implementing a maintenance of a history of the network topology and entity configuration that may allow the ability to revert one or more of the entities to a previous topology and/or configuration from any point prior in time (pg. 58). 
	Refer to claim 5 for motivational statement. 
 
In regard to claim 14, Huang et al. does not explicitly teach the computing system of claim 13, wherein the different I/O port stores the previously generated I/O configuration data in the memory unit prior to the current I/O configuration initialization. 
Grevers, JR. et al. teach of a replacement based on historical topology consciousness by implementing a maintenance of a history of the network topology and entity configuration that may allow the ability to revert one or more of the entities to a previous topology and/or configuration from any point prior in time (pg. 58). 
	Refer to claim 5 for motivational statement. 

In regard to claim 20, Huang et al. does not explicitly teach the computer program product of claim 19, wherein the previously indicated I/O function is generated by a different I/O port among the plurality of I/O ports. 
Grevers, JR. et al. teach of a replacement based on historical topology consciousness by implementing a maintenance of a history of the network topology and pg. 58). 
	Refer to claim 5 for motivational statement. 

***********************************************
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN TRUONG whose telephone number is 408-918-7552.  The examiner can normally be reached on 10AM-6PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/Loan L.T. Truong/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        Silicon Valley Regional Office
Loan.truong@uspto.gov